Citation Nr: 1244121	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 26, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active service from September 1956 to November 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the instant matter was previously before the Board in November 2011, at which time the Board remanded the issue of entitlement to TDIU for further evidentiary development.  After completing the required development, the RO issued an August 2012 rating decision wherein it increased the Veteran's evaluation of valvular heart damage, claimed as a residual of rheumatic fever in service, to 100 percent, effective June 26, 2012.  The RO also issued a supplemental statement of the case (SSOC) that same month wherein it denied entitlement to TDIU prior to June 26, 2012.  The RO noted that VA regulations do not allow for the assignment of TDIU based on a disability that is evaluated as 100 percent disabling and thus determined that the issue of entitlement to TDIU from the June 26, 2012, effective date of the Veteran's 100 percent rating was moot.

The Board is cognizant of the holding in Bradley v. Peake, wherein the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  22 Vet. App. 280, 293-94 (2008).  The instant case, however, is distinguishable from Bradley in that here, the Veteran's only service-connected disability is his valvular heart damage, which has been rated as 100 percent disabling since June 26, 2012.  Thus, this is not a case in which there are multiple disabilities that, when combined, resulted in the Veteran's 100 percent disability evaluation, and the case is therefore not controlled by Bradley, supra, but rather by Herlehy v. Principi, 15 Vet. App. 33 (2001).  In Herlehy, the Court held that the grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU after the effective date of that rating.  Herlehy, 15 Vet. App. at 35 (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989); see Locklear v. Shinseki, 24 Vet. App. 311, 314 fn 2 (2011) (noting that because the Veteran was awarded a 100% schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).  

Thus, in the current appeal, the RO correctly determined that the issue of entitlement to TDIU since the June 26, 2012, effective date of the Veteran's 100 percent rating for his only service-connected disability is moot.  Further, to date, it does not appear that the Veteran has disagreed with any aspect of the August 2012 decision, to include the effective date assigned for his 100 percent schedular evaluation.  As such, the issue currently before the Board is entitlement to TDIU prior to June 26, 2012, as reflected on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the instant matter was previously before the Board in November 2011, at which time it was remanded for the Veteran to be scheduled for a VA examination to determine whether he is unemployable due to his service-connected valvular heart damage, noted to be a residual of rheumatic fever.  In its November 2011 remand, the Board stated that it did not dispute the fact that the Veteran is unemployable due to his current health conditions.  The Board noted, however, that it was unclear whether his unemployability was the result of his service connected valvular heart damage alone, or whether he was unemployable due to a combination of service and nonservice-connected disabilities, or solely on account of nonservice-connected conditions.

In remanding the matter, the Board pointed out that the record contained conflicting evidence regarding the basis of the Veteran's unemployability.  A review of the record shows that the Veteran's private physicians, J.S., M.D. and M. P. R. N., M.D., submitted statements regarding the Veteran's employability.  In October 2007, Dr. J.S. opined that the Veteran could not "work due to the following permanent conditions: rheumatic fever, hypertension, obesity, anemia, hyperlipidemia, cellulites, shortness of breath and chronic pain syndrome."  That same month, Dr. N. offered the following assessment:  "[The Veteran] suffers from chronic and severe shortness of breath on exertion, hypertension, ventricular arrhythmias, and heart failure.  He also has considerable obesity.  He is unable to work and may be given permanent disability."  In a June 2008 statement, Dr. J.S. stated the Veteran was "permanently disabled due to severe heart disease and rheumatic fever.  

The record also contains the report of a July 2007 VA examination, wherein the examiner opined that the Veteran was unemployable "but not due to rheumatic heart disease."  The examiner noted that the Veteran's ejection fraction was 60 percent and that his valves looked normal, but found him to have other comobidities that "cause[d] him to have decreased functional capacity."  The July 2007 examiner did not indicate the specific nature of the other comobidities.  

On remand from the Board in November 2011, the agency of original jurisdiction (AOJ) obtained another VA examination in June 2012.  Upon examination of the Veteran, the examiner opined that the Veteran's valvular heart damage, "would not solely present functional impairments that would impact physical or sedentary employment."  The examiner noted that the Veteran's ability to work would also be impacted by the fact that he was legally blind, noted to impact physical and sedentary employment, obese, noted to impact physical but not sedentary employment, and had ventricular arrhythmias and heart failure, noted to impact physical and sedentary employment.  

At the outset, the Board notes that while the evidence reveals that the Veteran is currently legally blind, it appears as though his blindness had its onset sometime after the Veteran filed his November 2006 application for increased compensation based on unemployability.  Indeed, VA treatment records note that the Veteran drove himself to appointments and the July 2007 VA examination report contains no indication of vision loss.  Further, as to the ventricular arrhythmias and heart failure, it does not appear as though the AOJ has considered whether those symptoms are in any way associated with the Veteran's valvular heart disease or the Veteran's in-service rheumatic fever.  Given the evidence of record, however, the Board finds that there exists a potential claim of service connection for ventricular arrhythmias and heart failure.

Accordingly, as it is clear that the Veteran suffers from heart-related symptoms that impact both physical and sedentary employment, the Board finds that before it can adjudicate the issue of entitlement to a TDIU (prior to June 26, 2012), the matter must be remanded for the AOJ to consider whether the Veteran's ventricular dysfunction and/or heart failure is due to or aggravated by his rheumatic valvular disease or is otherwise directly attributable to his military service, to include his in-service rheumatic fever.  

On remand, the Veteran should be scheduled for a VA examination with a cardiologist that addresses the nature and etiology of Veteran's ventricular arrhythmias and heart failure, to include consideration of whether the Veteran's ventricular arrhythmias and/or heart failure are a residual of the Veteran's in-service rheumatic fever or secondary to his service-connected rheumatic valvular disease.  This is so because the evidence raises certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Thus, the examiner should include opinions as to whether it is at least as likely as not that the Veteran's ventricular arrhythmias and/or heart failure is attributable to his active military service, to include as a residual of his in-service rheumatic fever, and whether it is at least as likely as not the Veteran's service-connected rheumatic valvular disease has caused or made chronically worse the Veteran's ventricular arrhythmias and/or heart failure.

Given the development to take place on remand, the designated examiner should also be asked to address the Veteran's employability prior to June 26, 2012.  In this regard, the Board notes that the Veteran has asserted that his valvular heart disease precludes him from engaging in substantially gainful employment due to restrictions on standing, walking, heavy lifting, and engaging in normal job functions for any length of time.  While the June 2012 examiner found that the Veteran's valvular heart disease would not solely present functional impairments that would impact physical or sedentary employment, the examiner also indicated that the Veteran's service-connected disability would impact his ability to work.  Notably, however, the examination report contains no discussion of the Veteran's educational and occupational history, nor did the examiner comment on the type of employment that the Veteran could engage in consistent with his educational and occupational experience.  This commentary is especially important where, as here, the examiner has alluded to some occupational impact as a result of the Veteran's service-connected disability.  Accordingly, as part of the examination to be afforded on remand, the examiner should provide an opinion on the Veteran's employability, as set forth in the remand directives below.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate a claim of service connection for ventricular arrhythmias and heart failure claim on both a direct and a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have afforded him treatment related to his heart, to include ventricular arrhythmias, valvular heart disease, and heart failure.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  After completing this development, schedule the Veteran for a VA examination with a cardiologist.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.

Upon review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's ventricular arrhythmias and/or heart failure are at least as likely as not directly related to his period of military service, to include as a residual of the rheumatic fever sustained therein.  An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected valvular heart disease has caused or made chronically worse the Veteran's ventricular arrhythmias and/or heart failure.  

The examiner should also comment on the Veteran's employment and employability.  (A detailed history of education and employment should be taken.)  The examiner is requested to provide an opinion as to whether the Veteran was unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disability prior to June 26, 2012.  If the examiner concludes that the Veteran's ventricular arrhythmias and/or heart failure are related to service or to his service-connected valvular heart disease, the examiner should consider the occupational effects of these disabilities in addition to those of his already service-connected valvular heart disease.  If the examiner concludes, however, that the Veteran's ventricular arrhythmias and/or heart failure are not related to service or to his service-connected disability, the examiner's opinion should be limited to whether he is unemployable solely on account of his service-connected valvular heart disease.  If the examiner finds that the Veteran is not unemployable solely due to his service-connected disability(ies), the examiner should comment on the type of physical and/or sedentary employment in which the Veteran would be able to engage, consistent with his educational and occupational experiences and taking into account the Veteran's reported restrictions on standing, walking, heavy lifting, and engaging in normal job functions for any length of time.  

Regardless of whether the examiner's opinion is favorable or negative as to any requested opinion, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  The examiner must consider and discuss the Veteran's lay statements regarding the functional effects of his valvular heart damage circumstances of service and their impact on his ability to obtain and maintain employment.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the AOJ should adjudicate the issue of entitlement to service connection for ventricular arrhythmias and heart failure, to include as secondary to a service-connected disability and also re-adjudicate the issue of entitlement to TDIU.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


